Case 2:20-cv-00176-LEW Document 20 Filed 05/29/20 Page 1 of 28               PageID #: 224




                              UNITED STATES DISTRICT COURT

                                   DISTRICT OF MAINE


BAYLEY’S CAMPGROUND INC.,                 )
FKT RESORT MANAGEMENT LLC,                )
FKT BAYLEY LIMITED                        )
PARTNERSHIP, DMJ PARKS LLC,               )
CURTIS BONNELL, DOLORES                   )
HUMISTON, and JAMES BOISVERT,             )
                                          )
                Plaintiffs,               )
                                          )
       v.                                 )             No. 2:20-cv-00176-LEW
                                          )
JANET MILLS,                              )
                                          )
                Defendant.                )


   ORDER ON PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION

       In response to the nationwide spread of Novel Coronavirus 2019, Governor Janet

Mills, like many other governors around the country, has issued a series of executive orders

designed to slow the rate of infection. One aspect of Governor Mills’ executive orders is

a warning to people from away that, unless they own or can rent property in Maine where

they can quarantine themselves for 14 days, they will find no shelter here. Meanwhile, the

Governor has reopened hotels, inns, and campgrounds to Maine traffic, meaning members

of the traveling public who – supposedly – have already completed a 14-day quarantine

inside Maine.
Case 2:20-cv-00176-LEW Document 20 Filed 05/29/20 Page 2 of 28                               PageID #: 225




        In this action, a group of in-state businesses and out-of-state individuals 1 who want

to provide and/or access Maine lodging and campground facilities, contend the Governor

cannot impose restrictions that deprive non-Mainers of their fundamental right to travel

and participate in the commerce that currently is available to Mainers. Given this focus,

the action does not threaten to set aside the entire body of executive measures introduced

by Governor Mills and her aides, though, if successful, it would kick open the doors to the

State’s tourist season, unless the Governor modifies her executive orders to restrict lodging

and campground activity in ways that do not have the practical effect of discriminating

against people from away.

        Following a briefing cycle agreed to by the parties, 2 the matter is now before the

Court, not on the ultimate merits, but on a motion for preliminary injunction.

                                            BACKGROUND

        For present purposes, the salient facts are as follows. Beginning on April 3, 2020,

Governor Mills imposed an executive order, pursuant to powers vested in her under Title

37-B of the Maine Revised Statutes, Chapter 13, stating that all lodging operations must

close as non-essential businesses, subject to certain enumerated exceptions. Executive

Order 34. The Order also imposed a self-quarantine requirement on all persons entering

the State of Maine. Specifically, as part of the larger mission “[t]o preserve the public

health and safety, to ensure the public health and health delivery system are capable of


1
 This case also includes a claim by a Maine resident who wants to travel freely out of Maine and back into
Maine, without having to self-quarantine for 14 days every time he returns to Maine.
2
  After the parties filed their briefs the United States filed a Statement of Interest under 28 U.S.C. § 517 in
support of the Plaintiffs. ECF No. 19. I have reviewed the Government’s filing as part of my decision in
this case.
                                                      2
Case 2:20-cv-00176-LEW Document 20 Filed 05/29/20 Page 3 of 28                              PageID #: 226




serving all, and to help protect those at the highest risk and vulnerability,” the Order

required that “any person, resident or nonresident, traveling into Maine must immediately

self-quarantine for 14 days or for the balance of 14 days dating from the day of arrival,

except when engaging in essential services.” 3

          Violations of Executive Order 34 are punishable as a Class E crime, which carries

a penalty of up to six months in jail and a $1,000 fine. Relevant to businesses that provide

lodging and campground facilities, Executive Order 34 “may be enforced by any

governmental department or official that regulates, licenses, permits or otherwise

authorizes the operations of occupancy of buildings, parks and campgrounds[,]” and a

violation of the Order “may be construed to be a violation of any such license, permit or

other authorization to which pertinent penalties may be assessed.”

          On April 29, 2020, Governor Mills issued Executive Order 49, which extended the

effective dates of Executive Order 34 through May 31, 2020. Executive Order 49 also

instituted a “Restarting Plan” to govern the easing of COVID-related restrictions.

Governor Mills delegated implementation of the plan to the Department of Economic and




3
    The Order goes on to dissuade travelers from certain regions from coming to Maine:

          Visitors are instructed not to travel to Maine if they are displaying symptoms of COVID-
          19, and are advised not to travel to Maine if they are travelling from cities and regions
          identified as COVID-19 ‘hot spots,’ including, among others, the cities of Detroit, Chicago
          and New York City. In addition, residents of the States of New York, New Jersey and
          Connecticut should refrain from travel to Maine in strict compliance with USCDC travel
          guidance issued Saturday, March 28, 2020 and any subsequent travel guidance that may be
          issued during the pendency of this Order.”

Executive Order 34 § 1(4).
                                                      3
Case 2:20-cv-00176-LEW Document 20 Filed 05/29/20 Page 4 of 28             PageID #: 227




Community Development, an agency headed by Commissioner Heather Johnson. The

Restarting Plan sets out four stages for reopening Maine’s economy.

      The first stage, extending through May 31, “contemplates a continued . . . 14-day

quarantine on people entering Maine[,]” and identifies several businesses that may reopen,

so long as they comply with detailed checklists. Lodging operations are not among the

businesses that may re-open during Stage 1.

      The second stage – described as “June” – “contemplates a continued . . . 14-day

quarantine on people entering Maine.” Stage two provides that lodging operations and

Campgrounds/RV parks may “[o]pen to Maine residents and out-of-state residents who

have completed quarantine guidelines.” The stage two “checklist” for Campgrounds

provides, among other things, “[g]uest visitation restricted to Maine residents and out of

state visitors who have met the 14-day quarantine requirement at this time per executive

order.”

      In the third contemplated stage – “July-August” – the 14-day quarantine continues

“on people entering Maine.” The stage-three list of openings includes, “[l]odging, such as

hotels, campgrounds, summer camps, or RV parks for Maine residents and visitors.”

      Separate and apart from the quarantine provision, on May 8, 2020, the Governor

announced a “Rural Reopening Plan” that will apply in Maine’s twelve “rural” counties.

It orders that “retail stores and restaurants in Aroostook, Piscataquis, Washington,

Hancock, Somerset, Franklin, Oxford, Kennebec, Waldo, Knox, Lincoln, and Sagadahoc

counties will be permitted to open in-store and dine-in service with enhanced safety

precautions,” and that remote campsites and sporting camps will also be permitted to

                                              4
Case 2:20-cv-00176-LEW Document 20 Filed 05/29/20 Page 5 of 28                 PageID #: 228




reopen “with public health safeguards” in place. The Rural Reopening Plan does not apply

to York, Cumberland, Androscoggin, or Penobscot counties.

                                              *

       Bayley’s Campground, Inc., d/b/a Bayley’s Camping Resort, is a corporation

organized under the laws of the State of Maine, with a principal place of business in

Scarborough. FKT Resort Management, LLC is a limited liability company organized

under the laws of the State of Maine, with a principal place of business in Scarborough,

Maine, and the management entity of Little River Bar & Grille and the Seaside Square

Café. FKT Bayley Limited Partnership is a limited partnership organized under the laws

of the State of Maine, with a principal place of business in Scarborough. DMJ Parks LLC,

d/b/a Little Ossipee Campground, is a limited liability company organized under the laws

of the State of Maine, with a principal place of business in Waterboro. The KKT and DMJ

entities want the quarantine lifted so they can cater to a traveling public that includes folks

from away who would like to migrate through Maine for vacation purposes.

       Curtis Bonnell is an individual who resides in Salem, New Hampshire. Mr. Bonnell

and his wife traditionally spend their weekends at Bayley’s Camping Resort in

Scarborough, “throughout the camping season.” Bonnell Decl. ¶ 4. He reports that both

he and his wife have already contracted and recovered from COVID-19 infection.

Presuming to be “low risk,” Mr. Bonnell objects to the lack of any “process to be heard or

present evidence to establish they should either be exempted or not subject to prosecution.”

Id. ¶ 9.



                                              5
Case 2:20-cv-00176-LEW Document 20 Filed 05/29/20 Page 6 of 28              PageID #: 229




      Dolores Humiston is a school teacher who resides in Meredith, New Hampshire.

She has been teaching from home for some time now and since March 26, 2020, she has

observed precautions consistent with those imposed on Maine residents by the executive

orders. She has “not displayed any symptoms” and, to her knowledge, does not have “the

COVID-19 disease.” Humiston Decl. ¶ 9. But for the executive orders, she would use her

camper every weekend until the school year ends, and then spend the summer at, Bayley’s

Campground.

      James Boisvert is an individual who resides in Scarborough. He also owns a home

in Venice, Florida, where he has been staying from May 18 through May 29. Mr. Boisvert

also has friends in New Hampshire he likes to visit. He thinks he should be able to pursue

some process “to challenge or appeal any enforcement action taken against me if I elect

not to quarantine upon my return to Maine.” Boisvert Decl. ¶ 11. He states, “I travel

observing social distancing and CDC guidance and recommendations.” Id. ¶ 8.

      Together, these entities and individuals (hereafter, “Plaintiffs”) challenge the

summer-long application of the 14-day quarantine requirement and the Rural Reopening

Plan, which they maintain are unlawful restrictions on interstate travel. Compl. Count 1.

Plaintiffs also contend the 14-day quarantine is unconstitutional because it deprives all

citizens of a fundamental freedom without due process of law, meaning specifically,

without regard to the existence of legitimate grounds to conclude that a given person

presents an actual risk to public health. Compl. Count 2. Finally, Plaintiffs challenge the

Rural Reopening Plan as a violation of due process and equal protection because it



                                            6
Case 2:20-cv-00176-LEW Document 20 Filed 05/29/20 Page 7 of 28                PageID #: 230




discriminates – arbitrarily they say – in favor of businesses in rural counties. Compl. Count

3.

                                                 *

       Governor Mills asks that the traveling public consider the circumstances before

passing judgment on the wisdom of the 14-day quarantine and Rural Reopening Plan. Her

opposition to the motion for preliminary injunction relies on the Declaration of Nirav

Dinesh Shah, M.D., J.D., Director of the Maine Center for Disease Control and Prevention,

and the Declaration of Derek Langhauser, Chief Legal Counsel to the Governor, who,

together with Deputy Legal Counsel Linda Pistner, is the “principal author[] of the

Governor’s emergency executive orders.” Langhauser Decl. ¶ 3. The following statistics

are drawn from the Governor’s May 25 submission; they lay out the facts as construed by

the Governor and are not reflective of developments since that date.

       On January 31, 2020, the United States Department of Health and Human Services

determined that as of January 27, 2020, the COVID-19 virus constituted a nationwide

public health emergency. As of May 25, the United States tolled approximately 98,000

deaths from COVID-19, while Maine experienced 2,074 total confirmed cases and 78

deaths.

       The COVID-19 virus has an incubation period of up to 14 days and a person can be

infected and spread the virus during that entire period without noticing any symptoms. The

possibility of what is known as “asymptomatic transmission” makes control of COVID-19

challenging, because individuals may transmit the disease before knowing they may have

it. Approximately 40% of all COVID-19 transmission can occur while individuals are

                                             7
Case 2:20-cv-00176-LEW Document 20 Filed 05/29/20 Page 8 of 28                PageID #: 231




asymptomatic and approximately 35% of all COVID-19 patients do not have symptoms at

all.

       There is currently no vaccine for COVID-19, and it may be at least one year before

a vaccine can be developed, and even longer until it will become widely available. In the

absence of a vaccine or widespread treatment, one prevalent method of controlling the virus

is to practice “social distancing,” also referred to as “physical distancing.” This means

keeping appropriate space between oneself and others. A critical strategy in combatting

the COVID-19 virus is to slow its spread by limiting the extent to which persons come in

contact with one another.

       Fourteen days was selected as the quarantine period because fourteen days is

understood to be the average incubation period for the COVID-19 virus. If a person is not

exhibiting any symptoms fourteen days after entering the state, it is unlikely that he or she

was infected with the virus at the time of entry. The quarantine requirement is intended to

both reduce the spread of the COVID-19 virus in Maine and reduce and/or prevent an

undue strain on Maine’s health care system. The quarantine requirement is intended to

reduce the risk posed by a large influx of people entering Maine during the summer

vacation season. Specifically, the quarantine is intended to address the risks posed by the

millions of individuals entering the state to recreate, travel to seasonal homes, or escape

from areas with high infection rates.

       When the quarantine requirement issued, and continuing to this day, nearby states,

including Massachusetts and New York, have much higher infection rates than Maine. In

the absence of the quarantine, the capacity of Maine’s existing health care system to

                                             8
Case 2:20-cv-00176-LEW Document 20 Filed 05/29/20 Page 9 of 28                    PageID #: 232




provide care for individual patients could be exceeded. In the summer of 2019, roughly 22

million people traveled to Maine for purposes of temporary recreation. By contrast, Maine

has a year-round population of 1.3 million. As of May 25, 2020 Maine had 391 critical

care hospital beds and 318 conventional ventilators, many of which were occupied treating

in-state patients. Maine has 439 alternative ventilators available. Alternative ventilators

are breathing machines that may have otherwise been used in an operating room and now,

because of COVID-19, may be used to provide life-sustaining ventilation to patients in

intensive care units.

       In her May 25 submission, the Governor made clear that there were not sufficient

quantities of test kits to test all of the millions of persons seeking to enter the state

(assuming the personnel existed to administer them). As the supply of test kits increases,

and as the State obtains better information about the interpretation of alternative antibody

tests, the State assured it will continue to evaluate the use of the tests as a substitute for, or

in addition to, the existing quarantine requirement. There also continues to be significant

scientific uncertainty surrounding the notion of “immunity passports”—the idea that

individuals who have previously been infected with COVID-19 develop sufficient

immunity to prevent them from transmitting the virus.

       The Governor recognizes that there will be instances in which the 14-day quarantine

rule might not be strictly or ultimately necessary, but stresses that it is impossible to craft

a rule that can account for every unique situation that might arise. The goal was to develop

a rule that would account for the vast majority of risk from travel into the state: the influx

of risk from spring and summer visitors or other persons coming here from areas with

                                                9
Case 2:20-cv-00176-LEW Document 20 Filed 05/29/20 Page 10 of 28                        PageID #: 233




higher infection rates or for recreational and tourism purposes. By April 29, Maine CDC

advised that, as a likely consequence of all of the above measures, Maine appeared to have

started to “flatten the curve” (i.e. reduced the rate of new infections).

       The 14-day quarantine is a requirement. The intent of making it a requirement rather

than advisory was to more forcefully reduce the risk posed by travel into Maine. Executive

Order 34 does not purport to limit intra-Maine movement because the Stay-at-Home Order

(EO 28) separately provides that protection. Executive Order 34 does not allow persons to

self-quarantine in a home state and then travel directly to Maine because of the Governor’s

concerns about the reliability of that representation, especially from persons who travelled

some distance to reach Maine and had to use restrooms, get food and access lodging along

the way.

       Executive Order 34 is intended to be enforced by education and community

policing, by licensing actions where applicable, and, pursuant to 37-B M.R.S. § 786, by

law enforcement as a Class E crime after an individual has failed to comply with a just or

reasonable order relative to enforcement of the Order. As of May 25, the Governor was

not aware of enforcement efforts other than education and community policing.

                                          DISCUSSION

       Through their Motion for an Expedited Preliminary Injunction, Plaintiffs ask that

the Court “enjoin the Quarantine Restrictions.” Mot. at 1. Specifically, they ask for an

order (1) lifting the 14-day quarantine for those entering Maine, (2) lifting the “ban” 4 on

4
  The parties dispute whether the Governor’s order imposes such a ban at all. Defendant maintains
Executive Order 34 only suggests “residents of States of New York, New Jersey, and Connecticut should
refrain from travel to Maine” (emphasis added), and that this suggestion is not criminally enforceable.

                                                  10
Case 2:20-cv-00176-LEW Document 20 Filed 05/29/20 Page 11 of 28                              PageID #: 234




all travel from certain locations in the United States, and (3) lifting the prohibition that

prevents “Campground plaintiffs from opening to out-of-state visitors until those visitors

have” self-quarantined in Maine.

        Injunctive relief is “an extraordinary and drastic remedy that is never awarded as of

right.” Voice of the Arab World, Inc. v. MDTV Med. News Now, Inc., 645 F.3d 26, 32 (1st

Cir. 2011) (citations and quotation marks omitted). “To grant a preliminary injunction, a

district court must find the following four elements satisfied: (1) a likelihood of success on

the merits, (2) a likelihood of irreparable harm absent interim relief, (3) a balance of

equities in the plaintiff’s favor, and (4) service of the public interest.” Arborjet, Inc. v.

Rainbow Treecare Sci. Advancements, Inc., 794 F.3d 168, 171 (1st Cir. 2015). As the party

seeking injunctive relief, Plaintiffs bear the burden of establishing that the factors weigh in

their favor. Nat’l Org. for Marriage v. Daluz, 654 F.3d 115, 117, 119-20 (1st Cir. 2011).

        “Likelihood of success is the main bearing wall of the four-factor framework.”

Ross-Simons of Warwick, Inc. v. Baccarat, Inc., 102 F.3d 12, 16 (1st Cir. 1996). On this

issue “the district court is required only to make an estimation of likelihood of success and

‘need not predict the eventual outcome on the merits with absolute assurance.’” Corp.



Opposition at 6; see also Langhauser Decl. ¶ 17. Presumably, this implies that persons from these states
able to self-quarantine in private premises in Maine will be tolerated. Plaintiffs nevertheless ask that any
such “ban” be lifted as part of the preliminary relief requested in this case.
   This is another vexing aspect of the quarantine rule. It purports to criminalize any “violation of this
Order,” but expresses the Order’s requirements using a smorgasbord of verbs: for example, “[v]isitors are
instructed not to travel to Maine if they are displaying symptoms of COVID-19” (emphasis added). A
prospective traveler is left to wonder whether violating the Order’s “instruction,” or suggestions that they
“should refrain from travel to Maine” constitute a “violation.” Either the quarantine rule is an executive
order enforceable by criminal penalties or it is a sincere suggestion, but it cannot be both. And to signal to
an uncertain public that it is officially the former without clarifying what makes a “violation” runs counter
to the most basic tenets of due process; to wit, to give fair notice in plain language precisely what conduct
constitutes a criminal act.
                                                     11
Case 2:20-cv-00176-LEW Document 20 Filed 05/29/20 Page 12 of 28                          PageID #: 235




Techs., Inc. v. Harnett, 731 F.3d 6, 10 (1st Cir. 2013) (quoting Ross–Simons, 102 F.3d at

16). The moving party’s burden to show it is “likely to succeed” varies depending on the

relevance of the remaining preliminary injunction factors. If the party seeking injunctive

relief fails to make a persuasive showing of likelihood of success, then generally the court

acts within its discretion if it denies relief without addressing the remaining factors. New

Comm. Wireless Servs., Inc. v. SprintCom, Inc., 287 F.3d 1, 9 (1st Cir. 2002). But the

strength of the other three factors can lessen the movant’s burden of showing “likelihood

of success;” as other circuits to consider the issue have pointed out, “[h]ow strong a claim

on the merits is enough depends on the balance of the harms: the more net harm an

injunction can prevent, the weaker the plaintiff’s claim on the merits can be while still

supporting some preliminary relief.” Hoosier Energy Rural Elec. Coop., Inc. v. John

Hancock Life Ins. Co., 582 F.3d 721, 725 (7th Cir. 2009) (Easterbrook, C.J.). 5 Ultimately,

“trial courts have wide discretion in making judgments regarding the appropriateness of

such relief.” Francisco Sánchez v. Esso Standard Oil Co., 572 F.3d 1, 14 (1st Cir. 2009).

A.      LIKELIHOOD OF SUCCESS

        Plaintiffs’ Complaint seeks a declaratory judgment that Governor Mills’ Executive

Orders imposing the 14-day quarantine and Rural Reopening Plan are unconstitutional, and

injunctive relief preventing her from enforcing those orders as written. To assess whether

they are likely to succeed on these claims requires putting a finer point on the claims



5
 See also League of Women Voters of the United States v. Newby, 838 F.3d 1, 6-7 (D.C. Cir. 2016) (applying
the “sliding scale approach to weighing the four preliminary injunction factors”); Reilly v. City of
Harrisburg, 858 F.3d 173, 178 (3d Cir. 2017), as amended (June 26, 2017); Citigroup Glob. Mkts., Inc. v.
VCG Special Opportunities Master Fund, Ltd., 598 F.3d 30, 37–38 (2d Cir. 2010).

                                                   12
Case 2:20-cv-00176-LEW Document 20 Filed 05/29/20 Page 13 of 28                            PageID #: 236




themselves. In Count One, Plaintiffs allege the Governor has “deprived citizens of Maine

and the citizens of the several States of their fundamental right to travel, as guaranteed by

the Maine Constitution 6 and the United States Constitution, in violation of 42 U.S.C. §

1983.” 7 Count Two brings a “procedural due process” claim, alleging the Governor

“deprive[d] Plaintiffs of their liberty without due process,” specifically, “without any pre-

or post-deprivation process.” 8 Count Three—Plaintiffs’ challenge to the Rural Reopening

Plan—is not related to the relief requested in the motion for preliminary injunction, so I

will not consider whether Plaintiffs are likely to succeed on that claim here.

        1. Plaintiffs Have Not Shown Likelihood of Success on Count One as of This
           Date

        a. Standard of review

        Citing Shapiro v. Thompson, 394 U.S. 618, 634 (1969), Plaintiffs argue that the

restriction imposed on their fundamental right to travel is subject to the most demanding

level of judicial scrutiny, the aptly named “strict scrutiny” test, because the constitutional

right in question is fundamental. Mot. at 9. In order to stand, the 14-day quarantine rule

must be motivated by a compelling state interest and must also be narrowly tailored to



6
 Maine’s Constitution does not provide unique protections of an individual’s “fundamental right to travel,”
so I do not consider the state constitution as part of my likelihood of success analysis. See Brown v. Dep't
of Inland Fisheries & Wildlife, 577 A.2d 1184, 1186 (Me. 1990) (finding the Maine Constitution does not
create a fundamental right to travel).
7
 The parties dispute whether the Campground Plaintiffs have standing to bring this claim. Compare
Opposition at 19-20, with Reply at 9-10. Because the resolution of this motion does not rise or fall on that
question, I leave it for another day.
8
 Plaintiffs bring due process claims under both the United States and Maine constitutions. Compl. ¶¶ 67,
68. Because “the protections afforded by due process and equal protection under the United States and
Maine constitutions are coextensive,” In re D.P., 65 A.3d 1216, 1220 (Me. 2013) (citing Conlogue v.
Conlogue, 890 A.2d 691 (Me. 2006)), I analyze their likelihood of success using the federal standard.
                                                    13
Case 2:20-cv-00176-LEW Document 20 Filed 05/29/20 Page 14 of 28                            PageID #: 237




serve the government’s interest. Assuming the pandemic is a compelling justification for

restrictions on constitutional liberties, the Plaintiffs argue the 14-day quarantine is not the

least restrictive means of achieving that end. Mot. at 10-14. In their view, a restriction as

drastic as a quarantine must be backed up with individualized findings, like the sort of on-

the-spot findings associated with the arrest or seizure of a person based on probable cause,

and the kind of process that would be required under the Fourth Amendment to substantiate

any prolonged detention. Id. at 14-17.

        Citing Jacobson v. Massachusetts, 197 U.S. 11, 31 (1905), Governor Mills argues

that the “strict scrutiny” test does not apply to this case. 9 She contends that because her

executive orders respond to a serious threat to public health, the quarantine must be upheld

unless and until it is determined to have “no real or substantial relation to” preventing the

spread of disease or is “beyond all question, a plain, palpable invasion of rights secured by

the fundamental law.” Opposition at 2. If Governor Mills is correct that Jacobson applies,

the Court must, in turn, apply a legal standard that gives the most extraordinary deference

to the State’s police powers. In other words, Jacobson represents a legal standard that is

at least the opposite of strict judicial scrutiny. 10 It barely authorizes judicial review at all.


9
  The Governor also cites Campagnie Francaise de Navigation a Vapeur v. Board of Health of the State of
Louisiana, 186 U.S. 380 (1902), in which the Supreme Court upheld a quarantine order that barred entry of
healthy persons into a municipality currently under quarantine. The Court explained that such quarantine
orders are not inherently “repugnant to the Constitution.” Id. at 387. Nothing in this Order suggests
otherwise.
10
   This Court recently said as much in Calvary Chapel v. Mills, when addressing the right to congregate for
religious service. No. 1:20-cv-00156-NT, 2020 U.S. Dist. LEXIS 81962, at *16 (D. Me. May 9, 2020)
(“[W]hile such an epidemic is ongoing, the ‘traditional tiers of constitutional scrutiny do not apply.’”
(quoting Cassell v. Snyders, No. 20-CV-50153, 2020 U.S. Dist. LEXIS 77512, at *17 (N.D. Ill. May 3,
2020) (citing In re Abbott, 954 F.3d 772, 784 (5th Cir. 2020))). It should be noted, however, that other
persuasive authorities have disagreed or merely given lip service to the Jacobson standard. See, e.g., Adams
& Boyle, P.C. v. Slatery, 956 F.3d 913 (6th Cir. 2020); S. Bay United Pentecostal Church v. Newsom, No.

                                                    14
Case 2:20-cv-00176-LEW Document 20 Filed 05/29/20 Page 15 of 28                         PageID #: 238




       When assessing a claim that the fundamental “right to travel” has been infringed by

some state action, I look first to the Supreme Court cases providing a legal framework for

that claim, rather than to the broadly-stated holding in Jacobson, a case rejecting a

“substantive due process” challenge to a compulsory vaccination requirement. Though the

Court upheld the state’s mandatory vaccination law in Jacobson, and noted that states have

generous leeway to enact legislation in the face of a public health emergency, it explicitly

acknowledged the role of the courts to adjudicate subsequent claims that a state has gone

too far. Jacobson 197 U.S. at 28 (recognizing that a state’s police power “might go so far

beyond what was reasonably required for the safety of the public, as to authorize or compel

the courts to interfere for the protection of such persons.”).

       In the eleven decades since Jacobson, the Supreme Court refined its approach for

the review of state action that burdens constitutional rights. See, e.g., Planned Parenthood

v. Casey, 505 U.S. 833, 857 (1992) (noting that “cases since Roe [v. Wade] accord with

[the] view that a State’s interest in the protection of life falls short of justifying any plenary

override of individual liberty claims.”) (citing Jacobson as a “see also” authority). This

evolution has likewise refined the scope of the “constitutional right to travel.” Noting the

“debate about the appropriate standard of review” in “right to travel” cases, the Supreme

Court solidified the framework for this analysis in Saenz v. Roe, 526 U.S. 489, 500 (1999).

And when the Supreme Court elaborates a new standard for analyzing a constitutional




20-55533, 2020 WL 2687079, at *2 (9th Cir. May 22, 2020) (Collins, J, dissenting); Abbott, 954 F.3d 772,
796 (Dennis, J, dissenting).


                                                  15
Case 2:20-cv-00176-LEW Document 20 Filed 05/29/20 Page 16 of 28                           PageID #: 239




claim, we use that most recent formulation, rather than the framework from a decision for

a different constitutional claim, made by a different claimant, in a different state, facing a

different public health emergency in a different century.

        Plaintiffs also correctly point out that Jacobson has been thoughtfully criticized by

legal scholars for lacking in limiting principles characteristic of legal standards. Lindsay

F. Wiley & Stephen I. Vladeck, Coronavirus, Civil Liberties, and the Courts: The Case

Against “Suspending” Judicial Review, 133 HARV. L. REV. F. at p. 4 (forthcoming 2020);

see also Ilya Somin, The Case for “Regular” Judicial Review of Coronavirus Emergency

Policies,      THE      VOLOKH         CONSPIRACY           (Apr.      15,     2020,      4:16      PM),

https://reason.com/2020/04/15/the-case-for-normal-judicial-review-of-coronavirus-

emergencypolicies, (“imposing normal judicial review on emergency measures can help

reduce the risk that the emergency will be used as a pretext to undermine constitutional

rights and weaken constraints on government power even in ways that are not really

necessary to address the crisis.”). Instead, the permissive Jacobson rule floats about in the

air as a rubber stamp for all but the most absurd and egregious restrictions on constitutional

liberties, free from the inconvenience of meaningful judicial review. This may help explain

why the Supreme Court established the traditional tiers of scrutiny in the course of the 100

years since Jacobson was decided. 11 Although Jacobson reflects that, when one weighs



11
   The Supreme Court has had good cause to do so, including the experience of two World Wars. See, e.g.,
Ziglar v. Abbasi, 137 S. Ct. 1843, 1884 (2017) (“History tells us of far too many instances where the
Executive or Legislative Branch took actions during time of war that, on later examination, turned out
unnecessarily and unreasonably to have deprived American citizens of basic constitutional rights.” (Breyer,
J., dissenting)).


                                                    16
Case 2:20-cv-00176-LEW Document 20 Filed 05/29/20 Page 17 of 28                         PageID #: 240




competing interests in the balance, the presence of a major public health crises is a very

heavy weight indeed and scientific uncertainties about the best response will afford the

state some additional leeway to err on the side of caution, 12 it does not provide the standard

of review for this case. Civil libertarians may question whether it ought to provide the

standard of review in any case. But perhaps that depends on whose ox is being gored.

       Because Supreme Court jurisprudence on the constitutional right to travel governs

the core issue in this case, I look there for the standard of review. The Supreme Court has

defined the right to travel to contain three components, two of which are at issue here: the

“right of a citizen of one State to enter and to leave another State,” and “the right to be

treated as a welcome visitor rather than an unfriendly alien when temporarily present in the

second State.” Saenz, 526 U.S. at 489. Curtailment of a United States citizen’s right to

travel and to enter and abide in the state of his or her choosing requires a compelling

justification (i.e., not merely a rational justification). Soto-Lopez, 476 U.S. at 904.

       “[F]reedom to travel throughout the United States has long been recognized as a

basic right under the Constitution.” Dunn v. Blumstein, 405 U.S. 330, 338 (1972) (quoting

United States v. Guest, 383 U.S. 745, 758 (1966)). Significantly, “the freedom to travel

includes the ‘freedom to enter and abide in any State in the Union.’” Attorney Gen. of New

York v. Soto-Lopez, 476 U.S. 898, 902 (1986) (quoting Dunn, 405 U.S. at 338, and Oregon

v. Mitchell, supra, 400 U.S. 112, 285 (1970)). This freedom has roots in our Nation’s

history and is preserved and protected by several constitutional provisions; among them



12
  See Gonzalez v. Carhart, 550 U.S. 124, 163 (2007) (“The Court has given state and federal legislatures
wide discretion to pass legislation in areas where there is medical and scientific uncertainty.”).
                                                  17
Case 2:20-cv-00176-LEW Document 20 Filed 05/29/20 Page 18 of 28                 PageID #: 241




the Privileges and Immunities Clause, the Commerce Clause, the Due Process Clause, and

the Equal Protection Clause. Id. at 902-904; Jones v. Helms, 452 U.S. 412, 418-19 (1981).

“Whatever its source, a State may neither tax nor penalize a citizen for exercising his right

to leave one State and enter another.” Jones v. Helms, 452 U.S. 412, 419 (1981). A

justification that turns exclusively on the fact that the individual is from away is inherently

suspect and in derogation of this most basic freedom. If such a classification can ever be

sustained, it must be narrowly drawn to meet the interest that is said to compel it. Cf.

Application of Griffiths, 413 U.S. 717, 721 (1973) (“[C]lassifications based on alienage,

like those based on nationality or race, are inherently suspect and subject to close judicial

scrutiny.” (quoting Graham v. Richardson, 403 U.S. 365, 372 (1971)); Cooper v. Harris,

137 S. Ct. 1455, 1464 (2017) (race-based classifications impacting the fundamental right

to vote must serve a compelling interest and be narrowly tailored to that end).

       The rights tied up in the concept of “travel” protect more than itinerancy. They also

include a right to enjoy equal access to the fruits of local commerce and governmental

beneficence.

       Not unlike the admonition of the Bible that, ‘Ye shall have one manner of
       law, as well for the stranger, as for one of your own country,’ Leviticus 24:22
       (King James Version), the right of interstate travel must be seen as insuring
       new residents the same right to vital government benefits and privileges in
       the States to which they migrate as are enjoyed by other residents.

       Memorial Hosp. v. Maricopa Cnty., 415 U.S. 250, 261 (1974) (quoting Leviticus

24:22 (King James Version)). In times of crisis, as in times of peace and tranquility, we are

one Nation, and not merely a confederation of states each pursuing its own interest. “The

Constitution of the United States is a law for rulers and people, equally in war and in peace,

                                              18
Case 2:20-cv-00176-LEW Document 20 Filed 05/29/20 Page 19 of 28                 PageID #: 242




and covers with the shield of its protection all classes of men, at all times, and under all

circumstances.” Ex parte Milligan, 71 U.S. 2, 107 (1866).

         “It has become axiomatic that ‘[p]recision of regulation must be the touchstone in

an area so closely touching our most precious freedoms.’” United States v. Robel, 389 U.S.

258, 265 (1967) (citations omitted). A state might impose a restriction on ascertainable

groups by criminalizing knowing or reckless conduct associated with the transmission of

COVID-19, such as, for example, a failure to abide by the self-quarantine rule where the

individual in question meets high-risk characteristics and the state regulation affords notice

of what those characteristics are. Such restrictions might best satisfy a standard requiring

that emergency measures be narrowly drawn and would turn on the sort of factual

circumstances that reasonable minds would recognize and appreciate. But a restriction that

is inherently prejudicial to interstate traffic regardless of circumstance can only be

condoned in the face of a dire hazard and, even then, tolerated only so long as the hazard

is paramount. Any other approach would not be a narrowly tailored exercise of the police

power.

         b. Likelihood of success

         I agree with Plaintiffs that fundamental rights are burdened by the order to

quarantine. However, I am not persuaded, at this date, that the measure is not the least

burdensome way to serve a compelling governmental interest, given all that we do now

know. Although I consider it eminently reasonable for Plaintiffs to earn a living and move

about during a state of emergency, Plaintiffs have not persuaded me that they are, at

present, “likely” to be able to prove that the quarantine violates their constitutional rights.

                                              19
Case 2:20-cv-00176-LEW Document 20 Filed 05/29/20 Page 20 of 28               PageID #: 243




But as the Governor points out, “[c]onditions on the ground can change quickly.” Mot. at

6.

       A prohibition that paints with such broad-brush strokes as to color as criminal every

person who enters Maine to lodge or camp, or for most any other purpose, unless they

quarantine for 14 days may or may not be judged to be “narrowly tailored” despite its

rationale.   Restrictions of the kind challenged in this action – i.e., restrictions that

indiscriminately impact strangers from away who do not own property in the state – clearly

burden fundamental rights. Although the quarantine rule purports a certain neutrality

insofar as it imposes a restriction on all who enter the state, including state residents, it

effectively discriminates among members of the public in practical application because it

grants or denies access to Maine’s goods and services based on citizenship status and

access to realty, without regard to the presence or absence of circumstances that would

justify imposition of such a burden on a person when considered as an individual. Indeed,

in case there is any doubt, the Governor has flatly conceded that the quarantine is intended

to reduce the risk posed by a large influx of people entering Maine during the summer

vacation season.

       During the Dust Bowl and Great Depression, the State of California passed a law

making it illegal to transport indigent persons across the state border. The Supreme Court

struck down the law, relying on the Interstate Commerce Clause, Edwards v. California,

314 U.S. 160 (1941), notwithstanding an unrefuted showing that “the huge influx of

migrants into California in recent years has resulted in problems of health, morals, and

especially finance, the proportions of which are staggering.” Id. at 167. In words as

                                             20
Case 2:20-cv-00176-LEW Document 20 Filed 05/29/20 Page 21 of 28                PageID #: 244




applicable today as they were then, the Court observed that the constitutional principles on

which our Nation was founded were antithetical to isolationist policies.

       We have repeatedly and recently affirmed, and we now reaffirm, that we do
       not conceive it our function to pass upon ‘the wisdom, need, or
       appropriateness’ of the legislative efforts of the States to solve such
       difficulties. See Olsen v. Nebraska, 313 U.S. 236, 246.

       But this does not mean that there are no boundaries to the permissible area
       of State legislative activity. There are. And none is more certain than the
       prohibition against attempts on the part of any single State to isolate itself
       from difficulties common to all of them by restraining the transportation of
       persons and property across its borders. It is frequently the case that a State
       might gain a momentary respite from the pressure of events by the simple
       expedient of shutting its gates to the outside world. But, in the words of Mr.
       Justice Cardozo: ‘The Constitution was framed under the dominion of a
       political philosophy less parochial in range. It was framed upon the theory
       that the peoples of the several states must sink or swim together, and that in
       the long run prosperity and salvation are in union and not division.’ Baldwin
       v. Seelig, 294 U.S. 511, 523.

Edwards v. California, 314 U.S. 160, 173-74 (1941).

       Maine’s 14-day quarantine combined with its Restarting Plan, which allows hotels,

motels, and campgrounds to open to out-of-state residents only if they have “completed

quarantine guidelines” within the state, effectively closes the border for many would-be

travelers. If an out-of-state resident wishes to travel to Vacationland this summer, but does

not have their own property from which to comfortably shoulder the burden of 14 days of

quarantine, they are unable to come to the state without violating the Governor’s Orders.

The Governor nevertheless argues the “quarantine requirement imposes no barrier or

obstacle to entry to or departure from the State like those the Supreme Court has found

unlawful.” Opposition at 16. Indeed. The barrier-to-entry here is unique, and perhaps this

makes it more difficult to overcome. But the Governor’s orders say to any out-of-stater

                                             21
Case 2:20-cv-00176-LEW Document 20 Filed 05/29/20 Page 22 of 28                   PageID #: 245




who does not own or rent property on which to self-quarantine that the state’s borders are

closed for the summer on penalty of fine, imprisonment or both. Taken together, the Orders

significantly hinder both the “right of a citizen of one State to enter and to leave another

State,” and “the right to be treated as a welcome visitor rather than an unfriendly alien

when temporarily present in the second State,” two of the three “components” of the right

to travel recognized by the Supreme Court. Saenz, 526 U.S. at 489. I, therefore, find both

of these two components of the right to travel are burdened by the Quarantine Restrictions

challenged by Plaintiffs.

       Though it is clear that Maine’s Quarantine Restrictions burden Plaintiffs’ “right to

travel,” they have not shown a likelihood of success sufficient to justify a preliminary

injunction. Plaintiffs argue the regulations sweep too broadly by including those who have

already been infected with COVID-19 and those who have self-quarantined in states other

than Maine. Motion at 10-11. State government representatives have acknowledged that

the quarantine is broad by design. Dr. Shah admits the 14-day quarantine is intended to

“err on the side of caution,” even if that means implementing a restriction that may not be

necessary in all instances. Shah Decl. ¶¶ 43-44; see also Maine DECD Weekly Update

(May 27, 2020) at 10:10 (referring to the 14-day quarantine in June as a “blunt instrument”

and “not quite as targeted” at the issues the State is trying to solve). There is no doubt

evidence that the state’s restriction is not the least restrictive means to furthering its goal.

       But at this early stage, without a developed factual record, I find Plaintiffs have not

yet shown they are likely to succeed on this claim. It is not at all clear that there are any

less restrictive means for the state to still meet their goal of curbing COVID-19, and

                                               22
Case 2:20-cv-00176-LEW Document 20 Filed 05/29/20 Page 23 of 28               PageID #: 246




Plaintiffs’ proposed alternatives are at least arguably unworkable. See Opposition at 13-

14 (noting the “scientific uncertainty” surrounding issues like immunity, communicability,

and testing). These are matters of public policy to be implemented by politicians and to be

evaluated by voters, not by unelected judges, at least at this nascent stage. Because there

is evidence pointing in both directions, and the other three preliminary injunction factors

do not lessen Plaintiffs’ burden to show likelihood of success, I find Plaintiffs have failed

to show they are likely to succeed on Count One, their claim that the Governor has violated

their fundamental right to travel.

       2. Plaintiffs Have Not Shown Likelihood of Success on Count Two as of This
          Date

       Plaintiffs, likewise, fail to show they are likely to succeed on Count Two, their

procedural due process claim. Plaintiffs allege they “have no opportunity to challenge the

basis for their quarantine, nor to exercise their rights without threat of criminal penalty.”

Compl. ¶ 71. They believe this “deprive[d] Plaintiffs of their liberty without due process,”

specifically, “without any pre- or post-deprivation process.” Id. ¶ 71. Readers might not

be surprised to learn that police power is routinely exercised in this Country without first

conducting public or private hearings, and without offending the Constitution. So too here.

       While due process “normally requires notice and opportunity for ‘some kind of

hearing’ prior to a final deprivation of liberty or property…[t]his generalization is a very

loose one.” Herwins v. City of Revere, 163 F.3d 15, 18 (1st Cir. 1998) (internal citations

omitted). The Supreme Court has explained “summary administrative action may be

justified in emergency situations,” Hodel v. Va. Surface Mining & Reclamation Ass’n, Inc.,

452 U.S. 264, 299-300 (1981), “and the reason is not hard to grasp.” S. Commons Condo.
                                             23
Case 2:20-cv-00176-LEW Document 20 Filed 05/29/20 Page 24 of 28                PageID #: 247




Ass’n v. Charlie Arment Trucking, Inc., 775 F.3d 82, 86 (1st Cir. 2014). “By their nature,

emergency situations require an immediate response.          And, in consequence of ‘the

necessity of quick action by the State,’ constitutional due process does not require the usual

up-front procedural protections in dealing with emergencies.” Id. (quoting Parratt v.

Taylor, 451 U.S. 527, 539 (1981), and citing, inter alia, San Gerónimo Caribe Project, Inc.

v. Acevedo–Vilá, 687 F.3d 465, 488 (1st Cir. 2012) (en banc) (requiring “additional

predeprivation safeguards would defeat the very purpose of the emergency statute” when

“the very point of [these] emergency procedures is to permit public officials to act promptly

where there is an emergency”); Elsmere Park Club, L.P. v. Town of Elsmere, 542 F.3d 412,

419–20 (3d Cir.2008) (officials’ “far from perfect” response to a health hazard was

permissible when “faced with a situation in which a failure to act quickly could have

serious health consequences”)).

       Because the COVID-19 scenario is the kind of scenario for which emergency action

would be expected, and because Plaintiffs have not persuasively shown that they are denied

access to quick and meaningful post-deprivation review of administrative action, either

through this very proceeding or through some other proceeding in state court, I conclude

that Plaintiffs’ due process arguments are no more likely to succeed than their travel-related

arguments. Since they fail to show a likelihood on either of the claims raised in their

Motion for an Expedited Preliminary Injunction, I will deny the Motion.

       Based on the foregoing considerations, Plaintiffs have raised a very serious matter

for judicial resolution and I am persuaded that they might be able to demonstrate a violation

of the Constitution sometime during the travel of this case. However, as matters now stand,

                                             24
Case 2:20-cv-00176-LEW Document 20 Filed 05/29/20 Page 25 of 28                     PageID #: 248




given the nature of the COVID-19 pandemic, in particular in regard to the threat posed by

a modern-day traveling public inclined to migrate to Maine in numbers as high as 20

million over the course of a couple of months, the dearth of treatment modalities in relation

to such a swollen population, and the impracticality of stemming the tide through the

individualized assessment of persons having already arrived, I am not persuaded that the

evidence supports a finding that the Governor has yet exceeded her powers, such as would

justify an expedited preliminary injunction.

B.     IRREPARABLE INJURY

       To show they are entitled to preliminary injunctive relief, Plaintiffs must also show

they will suffer irreparable injury. “‘Irreparable injury’ in the preliminary injunction

context means an injury that cannot adequately be compensated for either by a later-issued

permanent injunction, after a full adjudication on the merits, or by a later-issued damages

remedy.” 13 Rio Grande Cmty. Health Ctr., Inc. v. Rullan, 397 F.3d 56, 76 (1st Cir. 2005).

       While certain constitutional violations are more likely to bring about
       irreparable harm, we have generally reserved this status for “infringements
       of free speech, association, privacy or other rights as to which temporary
       deprivation is viewed of such qualitative importance as to be irremediable by
       any subsequent relief.” Pub. Serv. Co. of New Hampshire v. West Newbury,
       835 F.2d 380, 382 (1st Cir.1987). …

       Also, it has long been held that traditional economic damages can be
       remedied by compensatory awards, and thus do not rise to the level of being
       irreparable. Puerto Rico Hosp. Supply, Inc. v. Boston Scientific Corp., 426
       F.3d 503, 507 (1st Cir. 2005). Yet, it has also been recognized that some
       economic losses can be deemed irreparable. For instance, “an exception
       exists where the potential economic loss is so great as to threaten the
       existence of the movant’s business.” Performance Unlimited, Inc. v. Questar

13
  There is no claim for money damages in this action. The Eleventh Amendment would bar such a claim
in any event.

                                                25
Case 2:20-cv-00176-LEW Document 20 Filed 05/29/20 Page 26 of 28               PageID #: 249




       Publishers, Inc., 52 F.3d 1373, 1382 (6th Cir.1995) (citing Doran v. Salem
       Inn, Inc., 422 U.S. 922, 932 (1975) (finding no abuse of discretion in
       determination that “absent preliminary relief [movants] would suffer a
       substantial loss of business and perhaps even bankruptcy”)) ….

Vaqueria Tres Monjitas, Inc. v. Irizarry, 587 F.3d 464, 484-85 (1st Cir. 2009). All of the

Plaintiffs have presented more than a straw-man showing in relation to injury. The right

to travel is as deeply seeded in our constitutional soil as the right of assembly and is,

apodictically, essential to the observation of a right of assembly. Moreover, the right to

travel is fundamental; leisurely and temporary migrations are no less a component of liberty

than the toilsome and cruel migrations of the Dust Bowl. And while the business-entity

Plaintiffs have not yet suggested the quarantine will destroy them, perhaps that showing is

only a matter of time.

       The irreparable injury element presents very weighty concerns.         However, at

present, I do not have a solid basis to conclude that the concern for Plaintiffs’ injuries

exceeds the concern for public health or would justify a federal judge wading into the

breach to dictate the most appropriate response to this pandemic insofar as the traveling

public is concerned.

C.     BALANCE OF EQUITIES

       To obtain preliminary injunctive relief, a Plaintiff must also show “a balance of

equities in [her] favor.” Arborjet, 794 F.3d at 171. This involves weighing “the balance

of relevant hardships as between the parties.” Vaqueria Tres Monjitas, Inc. v. Irizarry, 587

F.3d 464, 482 (1st Cir. 2009). The Governor’s executive orders are informed by a desire

to preserve public health in the face of a pandemic. Striking down the quarantine order

would seriously undermine her efforts and, based on the current record, would effectively
                                            26
Case 2:20-cv-00176-LEW Document 20 Filed 05/29/20 Page 27 of 28                 PageID #: 250




disregard the balance of powers established by our federal system. Plaintiffs have not

shown their hardships—exclusion from vacation property and loss of revenue—

definitively outweigh the purported public health danger of lifting the quarantine

restrictions, or the state’s burden in fashioning a new response to the COVID-19 challenge.

D.     PUBLIC INTEREST

       “The public interest factor requires this Court to inquire whether there are public

interests beyond the private interests of the litigants that would be affected by the issuance

or denial of injunctive relief.” Everett J. Prescott, Inc. v. Ross, 383 F. Supp. 2d 180, 193

(D. Me. 2005)). The public interest in this case is enormous, though not monolithic. The

type of injunctive relief Plaintiffs seek would upset the bedrock of the state’s public health

response to COVID-19, an area this Court does not wade into lightly. But Plaintiffs have

identified important interests on their side, as well—the lost profits from a lost summer

travel season, and the burden on many out-of-staters’ ability to travel to Maine. Despite

these very real burdens, on balance, the Plaintiffs have not done enough to show the interest

in issuing injunctive relief outweighs the public’s interest in denial. I, therefore, find this

factor tips the scale in favor of the Governor.

                                      CONCLUSION

       Plaintiffs advance a civil rights action that has potential. Their case pits a prudent

fear of a possible explosion of infection against a competing ethic best described as the

indomitable human desire to enjoy individual liberty and pursue one’s life and livelihood

notwithstanding the sort of repercussions that keep epidemiologists and practitioners of the

precautionary principle awake at night. Where the tipping point lies between these

                                              27
Case 2:20-cv-00176-LEW Document 20 Filed 05/29/20 Page 28 of 28               PageID #: 251




opposing values cannot be drawn with a bright line, but presumably there comes a time

when prudent fears give way to the hopeful spirit that informs our migratory nature and the

fair-mindedness that presumptively guides the application of police power. However,

judging the preliminary injunction motion based on the facts on the ground today, Plaintiffs

have not demonstrated a likelihood of success on the merits, a favorable balance of the

equities, and the absence of a serious countervailing public interest. Furthermore,

irreparable injury is, at this time, only suggested, though it is no doubt mounting.

Therefore, Plaintiffs’ Motion for Expedited Preliminary Injunctive Relief is DENIED.

       SO ORDERED.

       Dated this 29th day of May, 2020.


                                            /s/ Lance E. Walker
                                           UNITED STATES DISTRICT JUDGE




                                            28
